Case 1:19-cv-09038-GBD-SDA Document 210 Filed 08/10/21 Page 1 of 1

STUART H. FINKELSTEIN

Attorney at Law
338 Jericho Turnpike
Syosset, New York 11791

(718) 261-4900

August 10", 2021

Magistrate Judge Stewart D. Aaron

Southern District of New York

Daniel Patrick Moynihan

United States District Court

900 Pearl Street - Courtroom 11C

New York, New York 10007
Re: Antolini vs. McCloskey, et al
Case No.: 1:19-cv-09038-GBD

Dear Magistrate Judge Aaron,

Amending our earlier letter, Mr. Antolini and | were only to offer either August 25, 26 or
the 27" for his deposition beginning at 11:00 am and would hope the Court is able to
approve of those dates.

The arrangements are the as before, zoom, with defendants’ providing the link.

 

To all via ECF

 
